This was an action brought by the appellee against the appellant to recover commissions alleged to be due for securing the lease and tenant for certain rooms in a building owned by the appellant in South Bend, Indiana.
The complaint is based upon an oral contract and the errors relied upon for reversal are that the decision of the court is not sustained by sufficient evidence and the decision of the court is contrary to law.
There is ample evidence to support the finding of the court on the questions of fact. See Lahr v. Broyles (1927),86 Ind. App. 33, 155 N.E. 709.
Judgment affirmed.